Case 6:20-cv-01240-WWB-EJK Document 114-3 Filed 04/22/21 Page 1 of 11 PageID 3279




                         EXHIBIT C
                                 Case 6:20-cv-01240-WWB-EJK Document Privilege
                                                                      114-3    Log
                                                                                   Filed 04/22/21 Page 2 of 11 PageID 3280


          Bates          Extension     Custodian     Recipient of the             Doc Date                   Title/Description                   Subject Matter             Purpose for which   Degree of                     Privilege             Response Number
                                                      Information/                                                                                                           Document was     Confidentiality
                                                        Document                                                                                                                Prepared
DFS RESP 0026260         .mp4        Complete Care   Complete Care         No Information Available   205. Morgan and MOrgan             (1) Morgan and Morgan’s                Training        Confidential    Attorney-Client Privilege         1st RFP to CC No. 4
                                                                                                      Patinents                          referral preferences and
                                                                                                                                         referral patterns for their
                                                                                                                                         clients who receive treatment
                                                                                                                                         at Complete Care Centers, and
                                                                                                                                         (2) billing matters and charges
                                                                                                                                         that appear on Letters of
                                                                                                                                         Protection between Morgan
                                                                                                                                         and Morgan attorneys and
                                                                                                                                         Complete Care Centers as
                                                                                                                                         Morgan and Morgan did not
                                                                                                                                         want their clients to incur
                                                                                                                                         certain charges


DFS RESP 0042607         .mp4        Complete Care   Complete Care         No Information Available   1. Coverage Verification Call      1. Coverage Verification Call          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0042608         .mp4        Complete Care   Complete Care         No Information Available   1. How to print schedule           1. How to print schedule               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042609         .mp4        Complete Care   Complete Care         No Information Available   10. Uploading documents into       10. Uploading documents into           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                      Vericle                            Vericle
DFS RESP 0042610         .mp4        Complete Care   Complete Care         No Information Available   11. Creating Imaging               11. Creating Imaging                   Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                      Opportunities                      Opportunities
DFS RESP 0042611         .mp4        Complete Care   Complete Care         No Information Available   12. Scheduling in Vericle          12. Scheduling in Vericle              Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042612         .mp4        Complete Care   Complete Care         No Information Available   120. Log a Call in Salesforce      120. Log a Call in Salesforce          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042613         .mp4        Complete Care   Complete Care         No Information Available   125. Cash Box, Log                 125. Cash Box, Log                     Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                      Transactions                       Transactions
DFS RESP 0042614         .mp4        Complete Care   Complete Care         No Information Available   130. Who are your billers, who     130. Who are your billers, who         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                      is your go to                      is your go to
DFS RESP 0042615         .mp4        Complete Care   Complete Care         No Information Available   131. Financial Harship, What is    131. Financial Harship, What is        Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                      It, What Needs Updated             It, What Needs Updated
DFS RESP 0042617         .mp4        Complete Care   Complete Care         No Information Available   17. Think Before Scheduling        17. Think Before Scheduling            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                      Consults and follow ups            Consults and follow ups
DFS RESP 0042619         .mp4        Complete Care   Complete Care         No Information Available   174. Morgan and Morgan             (1) Morgan and Morgan’s                Training        Confidential    Attorney-Client Privilege         1st RFP to CC No. 4
                                                                                                      Patient Guidlines                  referral preferences and
                                                                                                                                         referral patterns for their
                                                                                                                                         clients who receive treatment
                                                                                                                                         at Complete Care Centers, and
                                                                                                                                         (2) billing matters and charges
                                                                                                                                         that appear on Letters of
                                                                                                                                         Protection between Morgan
                                                                                                                                         and Morgan attorneys and
                                                                                                                                         Complete Care Centers as
                                                                                                                                         Morgan and Morgan did not
                                                                                                                                         want their clients to incur
                                                                                                                                         certain charges


DFS RESP 0042620         .mp4        Complete Care   Complete Care         No Information Available   2. Co-Management Form              2. Co-Management Form                  Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042621         .mp4        Complete Care   Complete Care         No Information Available   2. Guarantor Information           2. Guarantor Information               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042622         .mp4        Complete Care   Complete Care         No Information Available   2. Oustanding Bills from patient   2. Oustanding Bills from patient       Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                      chart info                         chart info
DFS RESP 0042623-0042641 .pptx       Complete Care   Complete Care      12/21/2020 2:02:45 PM         2021 Updates                       2021 Updates                           Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042642         .mp4        Complete Care   Complete Care         No Information Available   204. Patinet Finals Email          204. Patinet Finals Email              Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042643         .mp4        Complete Care   Complete Care         No Information Available   208. Attorney Phone Call           208. Attorney Phone Call               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                      Scripts                            Scripts
DFS RESP 0042644         .mp4        Complete Care   Complete Care         No Information Available   210. Switching a care plan from    210. Switching a care plan from        Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                      PIP to Cash                        PIP to Cash
DFS RESP 0042645         .mp4        Complete Care   Complete Care         No Information Available   3. Insurance information           3. Insurance information               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042646         .mp4        Complete Care   Complete Care         No Information Available   3. Medical History                 3. Medical History                     Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042647         .mp4        Complete Care   Complete Care         No Information Available   4. Daily Prep - Lyft               4. Daily Prep - Lyft                   Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042648         .mp4        Complete Care   Complete Care         No Information Available   4. Imaging Impression              4. Imaging Impression                  Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4




                                                                                                                              Page 1
                                   Case 6:20-cv-01240-WWB-EJK Document Privilege
                                                                        114-3    Log
                                                                                     Filed 04/22/21 Page 3 of 11 PageID 3281


          Bates            Extension     Custodian     Recipient of the             Doc Date                   Title/Description                   Subject Matter             Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                           Document was     Confidentiality
                                                          Document                                                                                                                Prepared
DFS RESP 0042649           .mp4        Complete Care   Complete Care         No Information Available   4. RX and Salesforce               4. RX and Salesforce                   Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042650           .MOV        Complete Care   Complete Care         No Information Available   5                                  5                                      Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        [video on Employee Reviews]        [video on Employee Reviews]

DFS RESP 0042651           .mp4        Complete Care   Complete Care         No Information Available   5. Prior treatment details         5. Prior treatment details             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042652           .mp4        Complete Care   Complete Care         No Information Available   6. Converting IA lead to           6. Converting IA lead to               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        account                            account
DFS RESP 0042653           .mp4        Complete Care   Complete Care         No Information Available   6. Final History Review and        6. Final History Review and            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Schedule Stage                     Schedule Stage
DFS RESP 0042654           .mp4        Complete Care   Complete Care         No Information Available   7. Updating New Patient NCNS       7. Updating New Patient NCNS           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Lead and Event                     Lead and Event
DFS RESP 0042655           .mp4        Complete Care   Complete Care         No Information Available   70. NP Cordinators Sample          70. NP Cordinators Sample              Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Emails and Messages                Emails and Messages
DFS RESP 0042656           .mp4        Complete Care   Complete Care         No Information Available   7b. Updating Rescheduled New       7b. Updating Rescheduled New           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Patient Event                      Patient Event
DFS RESP 0042657           .mp4        Complete Care   Complete Care         No Information Available   7c. Updating Cancelled New         7c. Updating Cancelled New             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Patient Event                      Patient Event
DFS RESP 0042658           .mp4        Complete Care   Complete Care         No Information Available   8. Demographics, Atty Info and     8. Demographics, Atty Info and         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Insurance Info                     Insurance Info
DFS RESP 0042659           .mp4        Complete Care   Complete Care         No Information Available   82. Proflow                        82. Proflow                            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042660           .mp4        Complete Care   Complete Care         No Information Available   84. Adjustment Percentage,         84. Adjustment Percentage,             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Logged on Proflow                  Logged on Proflow
DFS RESP 0042661           .mp4        Complete Care   Complete Care         No Information Available   85. Creating a PIP,LOP,WC Tx       85. Creating a PIP,LOP,WC Tx           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Plan                               Plan
DFS RESP 0042662           .mp4        Complete Care   Complete Care         No Information Available   86. Creating a Cash Tx Plan        86. Creating a Cash Tx Plan            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042663           .mp4        Complete Care   Complete Care         No Information Available   89. When to give DME or be         89. When to give DME or be             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Conservative                       Conservative
DFS RESP 0042664           .mp4        Complete Care   Complete Care         No Information Available   9. Closed Won Opportunities        9. Closed Won Opportunities            Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0042665           .mp4        Complete Care   Complete Care         No Information Available   9. Intro to IA, Locations,         9. Intro to IA, Locations,             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Procedures                         Procedures
DFS RESP 0042666           .mp4        Complete Care   Complete Care         No Information Available   90. LOP Tx Guidlines, DME,         90. LOP Tx Guidlines, DME,             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Transportation                     Transportation
DFS RESP 0042667           .mp4        Complete Care   Complete Care         No Information Available   91. Assemble the Blue Folder       91. Assemble the Blue Folder           Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0042668           .mp4        Complete Care   Complete Care         No Information Available   92. ROF With a Minor               92. ROF With a Minor                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042669           .mp4        Complete Care   Complete Care         No Information Available   94. Day Three                      94. Day Three                          Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042670           .mp4        Complete Care   Complete Care         No Information Available   95. Therapy Phases and Added       95. Therapy Phases and Added           Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Phase Change Forms                 Phase Change Forms
DFS RESP 0042671           .mp4        Complete Care   Complete Care         No Information Available   96. Typical Day of Treatment       96. Typical Day of Treatment           Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        for a Patient                      for a Patient
DFS RESP 0042672           .mp4        Complete Care   Complete Care         No Information Available   97. Units of Therapy               97. Units of Therapy                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042673           .mp4        Complete Care   Complete Care         No Information Available   98. Fee Slip, What is It, How is   98. Fee Slip, What is It, How is       Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        it Made                            it Made
DFS RESP 0042674         .mp4          Complete Care   Complete Care         No Information Available   99. What is a SOAP note.           99. What is a SOAP note.               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042675         .mp4          Complete Care   Complete Care         No Information Available   after hours call log               after hours call log                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042676-0042747 .docx         Complete Care   Complete Care      11/4/2020 5:09:00 PM          AHC - CA Training Workbook         AHC - CA Training Workbook             Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0042748-0042749 .docx         Complete Care   Complete Care      8/22/2019 7:07:00 PM          AHC BootCamp Outline               AHC BootCamp Outline                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042750-0042799 .docx         Complete Care   Complete Care      1/17/2019 8:42:00 PM          AHC Department Head                AHC Department Head                    Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Workbook (1)                       Workbook (1)
DFS RESP 0042800-0042819 .pdf          Complete Care   Complete Care      6/24/2019 12:20:57 PM         AHC Scripts                        AHC Scripts                            Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042820         .mp4          Complete Care   Complete Care         No Information Available   already consulting with            already consulting with                Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042821-0042916 .pdf          Complete Care   Complete Care      1/3/2020 1:20:57 PM           Ariadra Lluveras - CA              Ariadra Lluveras - CA                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Workbook                           Workbook
DFS RESP 0042917-0042961   .pdf        Complete Care   Complete Care      2/20/2020 8:45:03 PM          Ashley D. Workbook Pt. 2           Ashley D. Workbook Pt. 2               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042962-0043028   .pdf        Complete Care   Complete Care      2/20/2020 8:43:56 PM          Ashley D. Workbook Pt.1            Ashley D. Workbook Pt.1                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043029-0043133   .pdf        Complete Care   Complete Care      2/6/2020 6:39:40 PM           Astriz Vargas CA Workbook          Astriz Vargas CA Workbook              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043134           .mp4        Complete Care   Complete Care         No Information Available   attnry ref source w blank pi       attnry ref source w blank pi           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0043135-0043149   .pptx       Complete Care   Complete Care      7/29/2019 3:11:50 PM          Attorney and insurance             Attorney and insurance                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        company                            company




                                                                                                                                Page 2
                                   Case 6:20-cv-01240-WWB-EJK Document Privilege
                                                                        114-3    Log
                                                                                     Filed 04/22/21 Page 4 of 11 PageID 3282


          Bates            Extension     Custodian     Recipient of the             Doc Date                     Title/Description               Subject Matter             Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                         Document was     Confidentiality
                                                          Document                                                                                                              Prepared
DFS RESP 0043150-0043158 .pptx         Complete Care   Complete Care      2/21/2019 6:19:18 PM          Attorney BDR Methodology         Attorney BDR Methodology               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043159-0043167 .docx         Complete Care   Complete Care      1/15/2019 2:50:15 PM          Attorney BDR Training            Attorney BDR Training                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist                        Checklist
DFS RESP 0043168           .mp4        Complete Care   Complete Care         No Information Available   Attorney Phone Call Dialogue     Attorney Phone Call Dialogue           Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043169           .mp4        Complete Care   Complete Care         No Information Available   Automated Emails                 Automated Emails                       Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043170-0043255   .pdf        Complete Care   Complete Care      12/13/2019 1:45:30 PM         Azalia Olivardia Workbook        Azalia Olivardia Workbook              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043256           .mp4        Complete Care   Complete Care         No Information Available   BDR                              BDR                                    Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043257-0043260   .docx       Complete Care   Complete Care      7/31/2019 3:15:00 PM          BDR Assignment #8                BDR Assignment #8                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043261-0043263   .docx       Complete Care   Complete Care      8/9/2019 4:23:44 PM           BDR Assignment #9                BDR Assignment #9                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043264           .mp4        Complete Care   Complete Care         No Information Available   Biofreeze Dialogue Example       Biofreeze Dialogue Example             Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043265           .mp4        Complete Care   Complete Care         No Information Available   Cancelling Procedure Calls       Cancelling Procedure Calls             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043266           .mp4        Complete Care   Complete Care         No Information Available   Cash Patients                    Cash Patients                          Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043267           .mp4        Complete Care   Complete Care         No Information Available   Cat Camel                        Cat Camel Exercise                     Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043268           .mp4        Complete Care   Complete Care         No Information Available   Cervical Collar LMN              Cervical Collar LMN                    Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043269           .mp4        Complete Care   Complete Care         No Information Available   Cervical Collar Written Script   Cervical Collar Written Script         Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043270           .mp4        Complete Care   Complete Care         No Information Available   Cervical Collar Written Script   Cervical Collar Written Script         Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043271           .mp4        Complete Care   Complete Care         No Information Available   Cervical Traction Written Script Cervical Traction Written Script       Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043272           .mp4        Complete Care   Complete Care         No Information Available   Cervical Traction Written Script Cervical Traction Written Script       Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043273           .mp4        Complete Care   Complete Care         No Information Available   CFI Payment                      CFI Payment                            Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043274           .mp4        Complete Care   Complete Care         No Information Available   CFI Scheduling Dialogue          CFI Scheduling Dialogue                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Example                          Example
DFS RESP 0043275         .mp4          Complete Care   Complete Care         No Information Available   CFI Updated 11.27.18             CFI Updated 11.27.18                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043276-0043396 .csv          Complete Care   Complete Care         No Information Available   Checkr Complete Care             Checkr Complete Care                  Background       Confidential    Personnel PII (e.g. SSN)          1st RFP to Ott &
                                                                                                        recruiting standard background   recruiting standard background          Checks                                                           Scheuplein No. 10
                                                                                                        checks                           checks
DFS RESP 0043397         .mp4          Complete Care   Complete Care         No Information Available   Cheeseburger Analogy             Cheeseburger Analogy                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043398         .mp4          Complete Care   Complete Care         No Information Available   Chin Tuck Demonstration          Chin Tuck Demonstration                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043399-0043411 .pdf          Complete Care   Complete Care      6/21/2019 5:41:00 PM          CM Feedback Survey               Employee Performance                   Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Feedback Survey
DFS RESP 0043412-0043413 .docx         Complete Care   Complete Care      1/7/2020 1:35:28 AM           CM Jan 2020                      CM Jan 2020 Agenda                     Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0043414-0043420 .pdf          Complete Care   Complete Care      10/29/2019 10:52:40 PM        CM level 3 CA #4                 CM Level 3 Training Materials          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0043421-0043426 .pdf          Complete Care   Complete Care      3/4/2020 8:10:02 PM           CM level training                CM Level Training Materials-           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Initial Consultation and Exam

DFS RESP 0043427-0043434 .pdf          Complete Care   Complete Care      3/25/2020 7:06:42 PM          CM level training                CM Level Training Materials-           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Salesforce Overview
DFS RESP 0043435-0043442 .pdf          Complete Care   Complete Care      3/11/2020 3:00:02 PM          CM Level Training 3.11.20        CM Level Training Materials-           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Review of Findings
DFS RESP 0043443-0043454 .pdf          Complete Care   Complete Care      4/20/2020 2:01:44 PM          CM Level Training 4.20.20        CM Level Training Materials-           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Day to Day
DFS RESP 0043455-0043461 .pdf          Complete Care   Complete Care      2/26/2020 8:27:52 PM          CM level Training PIP Laws (1)   CM level Training Materials-           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Understanding Florida PIP Laws

DFS RESP 0043462-0043473 .pdf          Complete Care   Complete Care      3/18/2020 2:33:22 PM          CM LVL Training 3.18.20          CM LVL Training Materials-             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Patient Treatment
DFS RESP 0043474-0043522 .xlsx         Complete Care   Complete Care         No Information Available   CM Quartrely Bonus Q1 2019       CM Quartrely Bonus Q1 2019             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Payouts Summary
DFS RESP 0043523-0043574 .xlsx         Complete Care   Complete Care      7/10/2019 2:15:11 PM          CM Quartrely Bonus Q2 2019       CM Quartrely Bonus Q2 2019             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Payouts Summary
DFS RESP 0043575-0043632 .xlsx         Complete Care   Complete Care      10/23/2019 2:17:59 PM         CM Quartrely Bonus Q3 2019       CM Quartrely Bonus Q3 2019             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Payouts Summary
DFS RESP 0043633-0043693 .xlsx         Complete Care   Complete Care      1/10/2020 1:53:52 PM          CM Quartrely Bonus Q4 2019       CM Quartrely Bonus Q4 2019             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Payouts Summary
DFS RESP 0043694           .mp4        Complete Care   Complete Care         No Information Available   Coding                           Coding                                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4




                                                                                                                                Page 3
                                   Case 6:20-cv-01240-WWB-EJK Document Privilege
                                                                        114-3    Log
                                                                                     Filed 04/22/21 Page 5 of 11 PageID 3283


          Bates            Extension     Custodian     Recipient of the             Doc Date                   Title/Description                 Subject Matter           Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                       Document was     Confidentiality
                                                          Document                                                                                                            Prepared
DFS RESP 0043695           .pptx       Complete Care   Complete Care         No Information Available   Communication and Feedback Communication and Feedback                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043696           .mp4        Complete Care   Complete Care         No Information Available   Complete Care and IPM            Complete Care and IPM                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Overview                         Overview
DFS RESP 0043697         .pptx         Complete Care   Complete Care         No Information Available   Complete Care Culture            Complete Care Culture                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043698-0043701 .docx         Complete Care   Complete Care      1/10/2019 5:50:00 PM          Converting Leads into            Converting Leads into                Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Opportunities                    Opportunities
DFS RESP 0043702           .pdf        Complete Care   Complete Care      11/13/2018 9:29:33 PM         Cynthia Diaz HIPAA Certificate   Cynthia Diaz HIPAA Certificate       Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4

DFS RESP 0043703         .pdf          Complete Care   Complete Care      10/26/2018 4:29:02 PM         Cynthia Diaz Interview Eval     Cynthia Diaz Interview Eval           Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043704-0043708 .pdf          Complete Care   Complete Care      11/21/2018 10:05:11 PM        Cynthia Diaz Training Checklist Cynthia Diaz Training Checklist       Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4

DFS RESP 0043709           .pdf        Complete Care   Complete Care      2/4/2019 1:39:58 PM           Danyelle S. Training Schedule    Danyelle S. Training Schedule        Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        NPC                              NPC
DFS RESP 0043710           .pdf        Complete Care   Complete Care      2/1/2019 4:58:53 PM           Danyelle Spong-Coker             Danyelle Spong-Coker                 Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        Interview Eval                   Interview Eval
DFS RESP 0043711           .pdf        Complete Care   Complete Care      2/8/2019 7:53:37 PM           Danyelle Spong-Coker Script      Danyelle Spong-Coker Script          Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        Sign Out Sheet                   Sign Out Sheet
DFS RESP 0043712-0043730 .pdf          Complete Care   Complete Care      9/12/2019 11:29:56 PM         Denise Workbook 9-12-19          Denise Workbook 9-12-19              Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043731-0043739 .pdf          Complete Care   Complete Care      8/19/2019 9:13:24 PM          Denise Workbook level 3          Denise Workbook level 3              Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        training                         training
DFS RESP 0043740-0043756   .pdf        Complete Care   Complete Care      7/10/2019 3:43:39 PM          Denise's Workbook                Denise's Workbook                    Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043757-0043768   .pdf        Complete Care   Complete Care      7/17/2019 7:41:35 PM          DH July Survey                   DH July Survey                       Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043769-0043788   .pdf        Complete Care   Complete Care      7/18/2019 7:56:44 PM          Diana Training Check Off         Diana Training Check Off             Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043789           .mp4        Complete Care   Complete Care         No Information Available   Documenting procedure follow     Documenting procedure follow         Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        up call in Vericle and SF        up call in Vericle and SF

DFS RESP 0043790           .pdf        Complete Care   Complete Care      8/6/2018 5:27:14 PM           Domingo Salas Interview Eval     Domingo Salas Interview Eval         Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        Form                             Form
DFS RESP 0043791-0043793 .pdf          Complete Care   Complete Care      8/16/2019 3:48:05 PM          Donna de León L3 #4              Donna de León L3 #4                  Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043794-0043830 .pdf          Complete Care   Complete Care      1/8/2020 4:42:52 PM           Dr. Krzeminski Chiro WB          Dr. Krzeminski Chiro WB              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043831-0043958 .pdf          Complete Care   Complete Care      2/3/2020 4:21:27 PM           Dr. Marissa Wossner- Training    Dr. Marissa Wossner- Training        Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Workbook                         Workbook
DFS RESP 0043959-0044077 .pdf          Complete Care   Complete Care      2/5/2020 6:53:09 PM           Dr. Nicole Santana Workbook      Dr. Nicole Santana Workbook          Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0044078-0044151 .pdf          Complete Care   Complete Care      8/13/2020 6:17:34 PM          Dr. Ritter Chiro Workbook        Dr. Ritter Chiro Workbook            Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0044152-0044225 .pdf          Complete Care   Complete Care      8/13/2020 6:17:34 PM          Dr. Ritter Chiro Workbook (1)    Dr. Ritter Chiro Workbook (1)        Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0044233-0044235   .pdf        Complete Care   Complete Care      2/28/2019 5:26:17 PM          Erica Butler Survey              Erica Butler Survey                  Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0044236-0044311   .pdf        Complete Care   Complete Care      8/26/2019 9:29:42 PM          Erin CM Level 2 Training         Erin CM Level 2 Training             Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0044312-0044331   .pdf        Complete Care   Complete Care      8/14/2019 1:37:21 PM          ErinRoachTrainingChecklist       ErinRoachTrainingChecklist           Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0044332           .mp4        Complete Care   Complete Care         No Information Available   FD daily check                   FD daily check                       Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044333           .mp4        Complete Care   Complete Care         No Information Available   fd stat disc                     fd stat disc                         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044334           .mp4        Complete Care   Complete Care         No Information Available   FD TP SR                         FD TP SR                             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044335           .mp4        Complete Care   Complete Care         No Information Available   fd weekly stat                   fd weekly stat                       Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044336           .mp4        Complete Care   Complete Care         No Information Available   finaled emails                   finaled emails                       Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044337           .MP4        Complete Care   Complete Care         No Information Available   FINANC~1                         Financial Conversations with         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                         Patient
DFS RESP 0044338-0044649 .pptx         Complete Care   Complete Care      3/11/2019 12:49:18 PM         Front Desk Hat Updated           Front Desk Hat Updated               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        3.11.2019                        3.11.2019
DFS RESP 0044650-0044961 .pptx         Complete Care   Complete Care      3/12/2019 5:25:15 PM          Front Desk Hat Updated           Front Desk Hat Updated               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        3.12.2019                        3.12.2019
DFS RESP 0044962-0044975   .pdf        Complete Care   Complete Care      12/31/2018 12:12:51 AM        frontdeskreportcards             frontdeskreportcards                 Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044976-0044996   .docx       Complete Care   Complete Care      4/21/2020 8:44:00 PM          Full Jane Doe Sample             Full Jane Doe Sample                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0044997-0045023   .docx       Complete Care   Complete Care      11/13/2020 8:00:00 PM         Full Jane Doe Sample             Full Jane Doe Sample                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045024-0045049   .docx       Complete Care   Complete Care      11/13/2020 7:58:00 PM         Full John Doe Sample             Full John Doe Sample                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045050-0045070   .docx       Complete Care   Complete Care      4/21/2020 8:45:00 PM          Full John Doe Sample             Full John Doe Sample                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045077           .mp4        Complete Care   Complete Care         No Information Available   How to QC Yourself               How to QC Yourself                   Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0045078           .mp4        Complete Care   Complete Care         No Information Available   How to QC Yourself               How to QC Yourself                   Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0045079           .mp4        Complete Care   Complete Care         No Information Available   How to QC Yourself               How to QC Yourself                   Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4




                                                                                                                               Page 4
                                   Case 6:20-cv-01240-WWB-EJK Document Privilege
                                                                        114-3    Log
                                                                                     Filed 04/22/21 Page 6 of 11 PageID 3284


          Bates            Extension     Custodian     Recipient of the             Doc Date                   Title/Description                     Subject Matter               Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                               Document was     Confidentiality
                                                          Document                                                                                                                    Prepared
DFS RESP 0045080           .mp4        Complete Care   Complete Care         No Information Available   how to read the billing tracker how to read the billing tracker               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0045081           .mp4        Complete Care   Complete Care         No Information Available   How to Read the ProFlow              How to Read the ProFlow                  Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0045082           .mp4        Complete Care   Complete Care         No Information Available   How to Read the ProFlow              How to Read the ProFlow                  Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0045083-0045086   .pdf        Complete Care   Complete Care      7/12/2016 7:28:11 PM          How to Use an Intake                 How to Use an Intake                     Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045087           .pdf        Complete Care   Complete Care      7/26/2017 6:15:46 PM          Huddle Checklist                     Huddle Checklist                         Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045088           .pdf        Complete Care   Complete Care      1/15/2020 10:52:36 PM         Hunters Creek Opening                Hunters Creek Opening                    Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist                            Checklist
DFS RESP 0045089-0045090 .docx         Complete Care   Complete Care      5/6/2019 5:02:28 PM           IA                                   IA                                       Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045091-0045208 .docx         Complete Care   Complete Care      6/3/2019 6:36:56 PM           IA AHC Workbook 4.29.2019            IA AHC Workbook 4.29.2019                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045210         .mp4          Complete Care   Complete Care         No Information Available   IA Clinic Procedure Dashboard        IA Clinic Procedure Dashboard            Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0045211-0045213   .docx       Complete Care   Complete Care      7/10/2019 4:30:07 PM          IA CM Checklist                      IA CM Checklist                          Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045214-0045315   .pptx       Complete Care   Complete Care      6/6/2019 6:56:47 PM           IA Front Desk Feb. 2019              IA Front Desk Feb. 2019                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045316-0045337   .pptx       Complete Care   Complete Care      5/28/2019 4:45:31 PM          IA Front Desk Feb. 2019              IA Front Desk Feb. 2019                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045338-0045459   .pptx       Complete Care   Complete Care      10/31/2018 5:35:42 PM         IA Front Desk Oct. 2018              IA Front Desk Oct. 2018                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045460-0045462   .docx       Complete Care   Complete Care      6/30/2019 6:36:33 PM          IA Initial Consult                   IA Initial Consult                       Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045463-0045466   .docx       Complete Care   Complete Care      5/6/2019 12:45:15 PM          IA Initial Consult                   IA Initial Consult                       Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045467-0045469   .docx       Complete Care   Complete Care      1/5/2019 2:16:00 AM           IA MA Consult Training               IA MA Consult Training                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist 1.4.19                     Checklist 1.4.19
DFS RESP 0045470-0045472 .docx         Complete Care   Complete Care      1/7/2019 1:23:28 PM           IA MA Procedure Training             IA MA Procedure Training                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist 1.4.19                     Checklist 1.4.19
DFS RESP 0045473-0045511 .docx         Complete Care   Complete Care      3/22/2019 7:08:02 PM          IA MA Workbook                       IA MA Workbook                           Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045512         .mp4          Complete Care   Complete Care         No Information Available   IA- Note Intro through               IA- Note Intro through                   Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        Subjective portion                   Subjective portion
DFS RESP 0045514-0045670 .pptx         Complete Care   Complete Care      9/20/2018 1:12:31 PM          IA NP Coordinating Training          IA NP Coordinating Training              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Manual                               Manual
DFS RESP 0045672-0045674 .docx         Complete Care   Complete Care      6/19/2018 1:02:50 PM          IA Ortho Surgery Consult             IA Ortho Surgery Consult                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist                            Checklist
DFS RESP 0045675           .mp4        Complete Care   Complete Care         No Information Available   IA Procedure Dashboard               IA Procedure Dashboard                   Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        reports                              reports
DFS RESP 0045676-0045681   .pptx       Complete Care   Complete Care      1/28/2019 3:31:54 PM          IA Procedures                        IA Procedures                            Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045682-0045684   .docx       Complete Care   Complete Care      2/6/2019 11:13:01 PM          IA Provider checklist                IA Provider checklist                    Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045685           .mp4        Complete Care   Complete Care         No Information Available   IA Rebuttals                         IA Rebuttals                             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045686-0045687   .docx       Complete Care   Complete Care      8/25/2020 4:19:24 PM          IA Referrals from IPM                IA Referrals from IPM                    Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045689           .pptx       Complete Care   Complete Care         No Information Available   IA Sch. Flow Chart                   IA Sch. Flow Chart                       Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045690           .mp4        Complete Care   Complete Care         No Information Available   Ia- Schedule Navigation              Ia- Schedule Navigation                  Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0045691           .pdf        Complete Care   Complete Care      11/21/2018 4:51:35 PM         IA Scheduling a Patient Flow         IA Scheduling a Patient Flow             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Chart                                Chart
DFS RESP 0045692           .mp4        Complete Care   Complete Care         No Information Available   IA- Selecting an Office in Vericle   IA- Selecting an Office in Vericle       Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4

DFS RESP 0045693-0045793 .pptx         Complete Care   Complete Care      8/2/2018 4:33:58 PM           IA Surgical Coordinator Training     IA Surgical Coordinator Training         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Manual                               Manual
DFS RESP 0045794-0045796 .docx         Complete Care   Complete Care      1/17/2019 5:15:16 PM          IA Training Notes 1.17.18            IA Training Notes 1.17.18                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045797-0045799 .docx         Complete Care   Complete Care      2/6/2019 9:24:38 PM           IA Underwriting and                  IA Underwriting and                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Verification Specialist Training     Verification Specialist Training
                                                                                                        checklist                            checklist
DFS RESP 0045800-0045877 .pptx         Complete Care   Complete Care      2/6/2019 11:23:34 PM          IA Underwriting and                  IA Underwriting and                      Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        Verification Specialists             Verification Specialists
DFS RESP 0045878           .mp4        Complete Care   Complete Care         No Information Available   IA-How to Update IA procedure        IA-How to Update IA procedure            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        opportunity                          opportunity
DFS RESP 0045879           .mp4        Complete Care   Complete Care         No Information Available   IA-Navigating a Patients File        IA-Navigating a Patients File            Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4

DFS RESP 0045880         .mp4          Complete Care   Complete Care         No Information Available   IA-Searching a Patient               IA-Searching a Patient                   Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0045881-0045886 .pdf          Complete Care   Complete Care      11/20/2019 11:04:28 PM        ia-vericle-scheduling-time-          ia-vericle-scheduling-time-              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        blocks-(1)1579718822978              blocks-(1)1579718822978
DFS RESP 0045887-0045892 .pdf          Complete Care   Complete Care      11/20/2019 11:04:28 PM        ia-vericle-scheduling-time-          ia-vericle-scheduling-time-              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        blocks-(1)1579718846049              blocks-(1)1579718846049
DFS RESP 0045893-0045896 .docx         Complete Care   Complete Care      7/15/2019 12:51:33 PM         IDP                                  Internal Development Plan                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045897-0045913 .pptx         Complete Care   Complete Care      12/8/2020 3:51:50 PM          IDP                                  Internal Development Plan                Training        Confidential    Trade Secret                      1st RFP to CC No. 4




                                                                                                                                 Page 5
                                   Case 6:20-cv-01240-WWB-EJK Document Privilege
                                                                        114-3    Log
                                                                                     Filed 04/22/21 Page 7 of 11 PageID 3285


          Bates            Extension     Custodian     Recipient of the             Doc Date                   Title/Description              Subject Matter             Purpose for which   Degree of                      Privilege     Response Number
                                                        Information/                                                                                                      Document was     Confidentiality
                                                          Document                                                                                                           Prepared
DFS RESP 0045914           .docx       Complete Care   Complete Care      12/8/2020 5:53:00 PM          IDP Phase 1                    Internal Development Plan             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Phase 1
DFS RESP 0045915           .docx       Complete Care   Complete Care      7/11/2019 8:52:56 PM          IDP Phase 1                    Internal Development Plan             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Phase 1
DFS RESP 0045916-0045917 .docx         Complete Care   Complete Care      12/8/2020 6:01:00 PM          IDP Phase 2                    Internal Development Plan             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Phase 2
DFS RESP 0045918-0045920 .docx         Complete Care   Complete Care      12/8/2020 6:05:00 PM          IDP Phase 3                    Internal Development Plan             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Phase 3
DFS RESP 0045921-0045924 .docx         Complete Care   Complete Care      12/8/2020 6:07:00 PM          IDP Phase 4                    Internal Development Plan             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Phase 4
DFS RESP 0045925-0045928 .docx         Complete Care   Complete Care      12/8/2020 6:10:00 PM          IDP Phase 5                    Internal Development Plan             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Phase 5
DFS RESP 0045929-0045931 .docx         Complete Care   Complete Care      8/22/2019 5:03:35 PM          IDP Template                   Internal Development Plan             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Template
DFS RESP 0045932-0045935 .docx         Complete Care   Complete Care      9/16/2019 7:40:00 PM          idptemplate                    Internal Development Plan             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Template
DFS RESP 0045957         .mp4          Complete Care   Complete Care         No Information Available   Initial Consult                Initial Consult                       Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0045958-0045965 .docx         Complete Care   Complete Care      8/2/2018 1:51:00 PM           Insurance Q&A 08-01-2018       Insurance Q&A 08-01-2018              Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0045966-0045967 .docx         Complete Care   Complete Care      8/2/2018 5:50:00 PM           Insurance Q&A Quiz 08-01-      Insurance Q&A Quiz 08-01-             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                        2018                           2018
DFS RESP 0045968-0045970   .docx       Complete Care   Complete Care      3/1/2019 1:28:04 PM           Insurance Quiz 1               Insurance Quiz 1                      Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0045971-0045973   .docx       Complete Care   Complete Care      11/15/2019 2:01:19 PM         Insurance Quiz 1 (2)           Insurance Quiz 1 (2)                  Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0045974-0045975   .docx       Complete Care   Complete Care      8/17/2020 3:47:58 PM          Insurance Quiz 1 (2)           Insurance Quiz 1 (2)                  Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0045976-0045977   .docx       Complete Care   Complete Care      8/14/2018 10:59:16 PM         Insurance Quiz 1 Answer Key    Insurance Quiz 1 Answer Key           Training        Confidential    Trade Secret               1st RFP to CC No. 4

DFS RESP 0045978           .docx       Complete Care   Complete Care      10/1/2019 5:02:57 PM          Interview activity             Interview activity                    Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0045979           .mp4        Complete Care   Complete Care         No Information Available   Into                           How to find New Front Desk            Training        Confidential    HIPAA - Non-State Farm     1st RFP to CC No. 4
                                                                                                                                       IPM Dashboard
DFS RESP 0045980           .mp4        Complete Care   Complete Care         No Information Available   intro                          IPM Operations QC                     Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0045981           .mp4        Complete Care   Complete Care         No Information Available   Intro to CFI                   Intro to CFI                          Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0045982           .mp4        Complete Care   Complete Care         No Information Available   Intro to IA                    Intro to IA                           Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046005-0046006   .docx       Complete Care   Complete Care      6/9/2020 7:06:00 PM           IPM & IA Phone Template        IPM & IA Phone Template               Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046007           .docx       Complete Care   Complete Care      11/23/2020 6:27:00 PM         IPM AHC Bonus Structure        IPM AHC Bonus Structure               Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046008           .docx       Complete Care   Complete Care      11/23/2020 6:20:00 PM         IPM CA Bonus Structure         IPM CA Bonus Structure                Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046009-0046062   .pptx       Complete Care   Complete Care      1/17/2012 7:45:43 PM          IPM Collision PowerPoint       IPM Collision PowerPoint              Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046063-0046075   .pptx       Complete Care   Complete Care      7/28/2020 5:37:21 PM          IPM Emails                     IPM Emails                            Training        Confidential    HIPAA - Non-State Farm     1st RFP to CC No. 4
DFS RESP 0046076-0046077   .docx       Complete Care   Complete Care      12/11/2020 1:22:34 PM         IPM KPI 2021                   IPM KPI 2021                          Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046078           .mp4        Complete Care   Complete Care         No Information Available   IPM Monthly STAT               IPM Monthly STAT                      Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046079-0046101   .pptx       Complete Care   Complete Care      3/1/2019 7:13:43 PM           IPM Narrative Long Verison -   IPM Narrative Long Verison -          Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                        PPT                            PPT
DFS RESP 0046102         .docx         Complete Care   Complete Care      11/25/2020 2:48:34 PM         IPM ROM Bonus Structure        IPM ROM Bonus Structure               Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046103-0046106 .docx         Complete Care   Complete Care      8/5/2019 2:57:22 PM           Jalina                         Internal Development Plan –           Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Jalina Hubbard –
                                                                                                                                       Administrative Health
                                                                                                                                       Coordinator
DFS RESP 0046107-0046165 .pptx         Complete Care   Complete Care      1/10/2020 10:00:12 PM         Jan 2020                       2020 Kick Off Meeting - IPM           Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Management
DFS RESP 0046166-0046192 .pptx         Complete Care   Complete Care      2/12/2020 9:06:29 PM          January 14^J 2020 BDR Training January 14^J 2020 BDR Training        Training        Confidential    Trade Secret               1st RFP to CC No. 4

DFS RESP 0046194-0046195   .pdf        Complete Care   Complete Care      3/29/2019 6:08:55 PM          Jemima Training Schedule       Jemima Training Schedule              Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046196-0046202   .xlsx       Complete Care   Complete Care      7/10/2020 3:35:28 PM          Jeopardy                       Jeopardy                              Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046203-0046206   .docx       Complete Care   Complete Care      9/12/2019 11:51:03 AM         Jeremy                         Jeremy                                Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046207-0046208   .pdf        Complete Care   Complete Care      3/1/2019 12:08:08 AM          Joan - Survey 2.28.19          Administrative Health                 Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Coordinator Survey Joan Marin

DFS RESP 0046209           .docx       Complete Care   Complete Care      7/15/2019 1:47:03 PM          Joan Marin IDP P1              Internal Development Plan             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Phase 1 - Administrative Health
                                                                                                                                       Coorindinator Joan Marin




                                                                                                                              Page 6
                                 Case 6:20-cv-01240-WWB-EJK Document Privilege
                                                                      114-3    Log
                                                                                   Filed 04/22/21 Page 8 of 11 PageID 3286


          Bates           Extension     Custodian     Recipient of the            Doc Date                   Title/Description                 Subject Matter             Purpose for which   Degree of                      Privilege     Response Number
                                                       Information/                                                                                                        Document was     Confidentiality
                                                         Document                                                                                                             Prepared
DFS RESP 0046210-0046212 .docx        Complete Care   Complete Care      7/15/2019 6:51:18 PM         Joan Marin IDP Phase 2            Internal Development Plan             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                        Phase 2 - Administrative Health
                                                                                                                                        Coorindinator Joan Marin

DFS RESP 0046213-0046235 .pdf         Complete Care   Complete Care      1/15/2020 10:53:44 PM        Joan Marin- New CM Training Joan Marin- New CM Training                 Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                      Checklist                       Checklist
DFS RESP 0046236-0046254 .pdf         Complete Care   Complete Care      1/15/2020 10:50:51 PM        Joan Marin-Level 2 CM training Joan Marin-Level 2 CM Training           Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                      Workbook
DFS RESP 0046255-0046256 .pdf         Complete Care   Complete Care      10/21/2019 5:28:50 PM        Joarie Hembrick End of Training Joarie Hembrick End of Training         Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                      Checklist                       Checklist
DFS RESP 0046257         .docx        Complete Care   Complete Care      2/26/2020 7:55:49 PM         Job Shadow Form                 Job Shadow Form                         Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046258-0046375 .pdf         Complete Care   Complete Care      12/11/2020 1:43:11 PM        Jordyn Lake - CA Training       Jordyn Lake - CA Training               Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                      Workbook                        Workbook
DFS RESP 0046376-0046377 .pdf         Complete Care   Complete Care      12/11/2020 1:31:05 PM        Jordyn Lake - Chiropractic      Jordyn Lake - Chiropractic              Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                      Assistant Training Checklist    Assistant Training Checklist
DFS RESP 0046378         .pdf         Complete Care   Complete Care      4/4/2019 1:58:54 PM          Jose Hernandez Interview Eval Jose Hernandez Interview Eval             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                      Form                            Form
DFS RESP 0046379-0046390 .csv         Complete Care   Complete Care        No Information Available   July 2019                       Spreadsheet listing employees           Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                      with start dates and
                                                                                                                                      confirmation of understanding
                                                                                                                                      OSHA newsletter

DFS RESP 0046391-0046392 .docx        Complete Care   Complete Care      7/29/2020 1:53:12 PM         June 2020 In-Person Meeting       June 2020 In-Person Meeting           Training        Confidential    Trade Secret               1st RFP to CC No. 4

DFS RESP 0046393-0046394 .pdf         Complete Care   Complete Care      2/27/2019 7:13:57 PM         Katelyn Hinson                  Administrative Health                   Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                      Coordinator Survey Katelyn
                                                                                                                                      Hinson
DFS RESP 0046395-0046398 .pdf         Complete Care   Complete Care      2/28/2019 7:06:00 PM         Katherine Cockerham             Katherine Cockerham                     Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                      Administrative Health           Administrative Health
                                                                                                      Coordinator Survery 2.27.19     Coordinator Survery 2.27.19
DFS RESP 0046399-0046461 .pdf         Complete Care   Complete Care      12/9/2020 4:29:25 PM         Keishla Carrero - CCPA Training Keishla Carrero - CCPA Training         Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                      Workbook                        Workbook
DFS RESP 0046462-0046463 .pdf         Complete Care   Complete Care      2/10/2020 3:54:17 PM         Kelly Garces Training Checklist Kelly Garces Training Checklist         Training        Confidential    Trade Secret               1st RFP to CC No. 4

DFS RESP 0046464         .PNG         Complete Care   Complete Care        No Information Available   Kenney, Jeremiah                  Kenney, Jeremiah - Signature          Training        Confidential    Trade Secret               1st RFP to CC No. 4

DFS RESP 0046465-0046466 .pdf         Complete Care   Complete Care      5/14/2020 4:41:19 PM         Kirk Delio CA Training checklist Kirk Delio CA Training checklist       Training        Confidential    Trade Secret               1st RFP to CC No. 4

DFS RESP 0046467-0046572 .pdf         Complete Care   Complete Care      5/14/2020 4:45:50 PM         Kirk Delio CA Workbook            Kirk Delio CA Workbook                Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046573-0046574 .pdf         Complete Care   Complete Care      1/17/2020 8:32:47 PM         Klareese Gatus End of Training    Klareese Gatus End of Training        Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                      Checklist                         Checklist
DFS RESP 0046575         .pdf         Complete Care   Complete Care      1/24/2019 8:09:08 PM         Kristina Himschoot - Canidate     Kristina Himschoot 1.24.2019          Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                      Interview Evaluation Form

DFS RESP 0046576-0046581 .pdf         Complete Care   Complete Care      5/19/2020 8:07:37 AM         L5.2                              Salesforce for Inaurance & How        Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                        to do a PIP verificaiton form

DFS RESP 0046582         .mp4         Complete Care   Complete Care        No Information Available   Last week tp                   How to obtain Last week's                Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                     treating patients
DFS RESP 0046583-0046591 .pdf         Complete Care   Complete Care      12/26/2019 7:43:55 PM        Laura Shadron CM Level 3 AHC Laura Shadron CM Level 3 AHC               Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                      #2                             #2 - Logins and passwords for
                                                                                                                                     accessing voicemail Training
                                                                                                                                     Notes
DFS RESP 0046592-0046608 .pdf         Complete Care   Complete Care      8/22/2019 8:59:57 PM         Laura Shadron Level 2 training Laura Shadron Level 2 training           Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                     notes
DFS RESP 0046609-0046622 .pdf         Complete Care   Complete Care      1/29/2020 10:40:08 PM        Laura Shadron LEVEL 3 AHC CFI Laura Shadron LEVEL 3 AHC CFI             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                      ETC                            ETC training notes
DFS RESP 0046623-0046631 .pdf         Complete Care   Complete Care      11/20/2019 2:27:27 PM        Laura Shadron Level 3 Packet Laura Shadron Level 3 Packet               Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                     training notes
DFS RESP 0046632-0046639 .pdf         Complete Care   Complete Care      10/1/2019 10:16:11 PM        Laura Shadron- Level 3 Part 2 Laura Shadron- Level 3 Part 2             Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                     training notes




                                                                                                                               Page 7
                                   Case 6:20-cv-01240-WWB-EJK Document Privilege
                                                                        114-3    Log
                                                                                     Filed 04/22/21 Page 9 of 11 PageID 3287


          Bates            Extension     Custodian     Recipient of the             Doc Date                   Title/Description                  Subject Matter           Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                        Document was     Confidentiality
                                                          Document                                                                                                             Prepared
DFS RESP 0046640-0046647 .pdf          Complete Care   Complete Care      10/8/2019 7:43:58 PM          Laura Shadron Level 3 PART 3  Laura Shadron Level 3 PART 3             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      training notes
DFS RESP 0046648-0046666 .pdf          Complete Care   Complete Care      10/10/2019 11:13:17 PM        Laura Shadron LEVEL 3 PART 4 Laura Shadron LEVEL 3 PART 4              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      training notes
DFS RESP 0046667-0046672 .pdf          Complete Care   Complete Care      10/23/2019 1:32:33 PM         Laura Shadron Level 3 PART 5 Laura Shadron Level 3 PART 5              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      training notes
DFS RESP 0046673-0046695 .pdf          Complete Care   Complete Care      11/5/2019 10:26:15 PM         Laura Shadron Level 3 Part 6  Laura Shadron Level 3 Part 6             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      training notes
DFS RESP 0046696-0046707 .pdf          Complete Care   Complete Care      11/13/2019 8:08:24 PM         Laura Shadron Level 3 Part 7  Laura Shadron Level 3 Part 7             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      training notes
DFS RESP 0046708-0046711 .pdf          Complete Care   Complete Care      1/22/2020 10:19:03 PM         Laura Shadron-AHC             Laura Shadron-AHC                        Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        DOCUSIGN_ZINGIT LEVEL 3       DOCUSIGN_ZINGIT LEVEL 3
                                                                                                                                      training notes
DFS RESP 0046712-0046730 .pdf          Complete Care   Complete Care      9/24/2019 8:20:48 PM          Laura Shadron-Level 3         Laura Shadron-Level 3                    Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Completed Workbook            Completed Workbook training
                                                                                                                                      notes
DFS RESP 0046731-0046750 .pdf          Complete Care   Complete Care      7/29/2019 5:44:38 PM          LauraShadronTrainingCheckList LauraShadronTrainingCheckList            Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        (2)                           (2)
DFS RESP 0046751-0046777   .pptx       Complete Care   Complete Care      3/25/2020 5:34:57 PM          Leadership                    Leadership                               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046778-0046799   .pptx       Complete Care   Complete Care      7/19/2019 7:22:20 PM          Leadership 101                Leadership 101                           Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046800-0046826   .pptx       Complete Care   Complete Care      3/26/2020 11:42:30 AM         Leadership in tough times     Leadership in tough times                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046827           .mp4        Complete Care   Complete Care         No Information Available   leading across                leading across                           Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046828-0046853   .pptx       Complete Care   Complete Care      9/21/2020 2:04:44 PM          Leading in a Performance      Leading in a Performance                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Culture (2)                   Culture (2)
DFS RESP 0046854-0046867 .pptx         Complete Care   Complete Care      7/6/2020 3:01:49 PM           Leading Through Furlough      Leading Through Furlough                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046868-0046869 .docx         Complete Care   Complete Care      1/22/2019 10:16:00 PM         Leading with Vision           Leading with Vision                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046870-0046872 .docx         Complete Care   Complete Care      11/21/2019 4:32:00 PM         Legal BDR Account Profiling   Legal BDR Account Profiling              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        and Develpment                and Develpment
DFS RESP 0046873           .docx       Complete Care   Complete Care      2/1/2019 9:30:45 PM           Legal Case Manager File       Legal Case Manager File                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Review training               Review training
DFS RESP 0046874         .mp4          Complete Care   Complete Care         No Information Available   legal rep blank               legal rep blank                          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0046875-0046963 .pdf          Complete Care   Complete Care      12/13/2019 1:41:51 PM         Leonel De Paz Workbook        Leonel De Paz Workbook                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      training notes
DFS RESP 0046964-0046977 .pdf          Complete Care   Complete Care      6/23/2020 6:29:19 PM          Level 2 Training Packet Daisy Level 2 Training Packet Daisy            Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      training notes
DFS RESP 0046978-0047049 .pdf          Complete Care   Complete Care      1/29/2020 11:14:55 PM         Level 2 Training Workbook     Level 2 Training Workbook                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      training notes
DFS RESP 0047050-0047056 .pdf          Complete Care   Complete Care      10/11/2019 6:00:06 PM         Level 3- Donna                Level 3- Donna training notes            Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047057-0047063 .pdf          Complete Care   Complete Care      8/22/2019 8:18:41 PM          Level 3 Marissa                   Level 3 Marissa training notes       Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047064-0047067 .pdf          Complete Care   Complete Care      10/7/2019 7:17:13 PM          Level 3 Training- Donna de    Level 3 Training- Donna de               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Leon                          Leon training notes
DFS RESP 0047068-0047069 .pdf          Complete Care   Complete Care      8/22/2019 4:54:36 PM          Level 3 TrainingDonna de Leon Level 3 TrainingDonna de Leon            Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      training notes
DFS RESP 0047070-0047084 .pdf          Complete Care   Complete Care      3/11/2020 8:14:04 PM          Level 4 training 311          Level 4 training 311 training            Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      notes
DFS RESP 0047085-0047102 .pdf          Complete Care   Complete Care      1/27/2020 12:45:12 PM         Level II Answers              Level II Answers training notes          Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047103           .docx       Complete Care   Complete Care      12/12/2019 3:52:00 PM         LH Template (2)                   Template Correspondence re           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Patient Treatment
DFS RESP 0047104-0047105 .docx         Complete Care   Complete Care      5/1/2019 3:32:24 PM           Liaison Scripts                   Liaison Scripts                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047106         .pdf          Complete Care   Complete Care      8/28/2019 6:11:57 PM          Lidocaine Patch Script            Lidocaine Patch Script               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047107-0047115 .pptx         Complete Care   Complete Care      9/5/2019 3:59:28 PM           Lidocaine PPT                     Lidocaine Patches Powerpoint         Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047116           .docx       Complete Care   Complete Care      2/4/2020 4:53:08 PM           Lidocaine Script                  Lidocaine Patch Patient Script       Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047117           .pdf        Complete Care   Complete Care      8/16/2018 9:25:09 PM          Lissette Gratereaux Interview     Lissette Gratereaux Interview        Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Eval                              Eval
DFS RESP 0047118-0047122 .pdf          Complete Care   Complete Care      9/7/2018 2:05:17 PM           Lissette Gratereaux Training      Lissette Gratereaux Training         Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist                         Checklist




                                                                                                                                 Page 8
                                   Case 6:20-cv-01240-WWB-EJK Document 114-3
                                                                       Privilege Log
                                                                                     Filed 04/22/21 Page 10 of 11 PageID 3288


          Bates            Extension     Custodian     Recipient of the             Doc Date                   Title/Description                 Subject Matter             Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                         Document was     Confidentiality
                                                          Document                                                                                                              Prepared
DFS RESP 0047145           .mp4        Complete Care   Complete Care         No Information Available   Logging an IA Complaint           Logging an IA Complaint               Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0047146           .mp4        Complete Care   Complete Care         No Information Available   Logging Calls in SF               Logging Calls in SF                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047147           .mp4        Complete Care   Complete Care         No Information Available   Logging into Salesforce and       Logging into Salesforce and           Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Navigating to Dashboard           Navigating to Dashboard
DFS RESP 0047148-0047180 .docx         Complete Care   Complete Care      3/12/2019 9:07:00 PM          Looop - IA Records and            Looop - IA Records and                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Clearance                         Clearance
DFS RESP 0047181-0047204 .docx         Complete Care   Complete Care      3/12/2019 7:00:00 PM          Looop - Reduction and             Looop - Reduction and                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        settlement training workbook      settlement training workbook

DFS RESP 0047205-0047220 .docx         Complete Care   Complete Care      3/14/2019 2:42:00 PM          Looop Handbook for AR          Looop Handbook for AR                    Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047221-0047239 .pdf          Complete Care   Complete Care      2/26/2019 7:21:57 PM          Looop Handbook for Ins         Looop Handbook for Ins                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047240-0047277 .docx         Complete Care   Complete Care      4/29/2020 12:58:00 PM         Looop Handbook for Ins (1) (1) Looop Handbook for Ins (1) (1)           Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047278           .mp4        Complete Care   Complete Care         No Information Available   Looop Promo 12.17.18              Looop Promo 12.17.18                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047279-0047316   .docx       Complete Care   Complete Care      6/29/2020 8:30:40 PM          Looop Test                        Looop Test                            Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047317-0047601   .xlsx       Complete Care   Complete Care      12/10/2020 8:55:21 PM         Looop Video List                  Looop Video List                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047602-0047642   .xlsx       Complete Care   Complete Care      12/17/2020 4:35:08 PM         Looop Video Needs                 Looop Video Needs                     Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047643-0047652   .csv        Complete Care   Complete Care         No Information Available   looop-workbooks-2020-04-          looop-workbooks-2020-04-              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        29T09-55-11-04-00                 29T09-55-11-04-00
DFS RESP 0047653           .mp4        Complete Care   Complete Care         No Information Available   LOP status                        LOP status                            Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047654-0047656   .docx       Complete Care   Complete Care      2/12/2020 12:22:00 AM         Loss Reasons                      Loss Reasons                          Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047657-0047660   .docx       Complete Care   Complete Care      2/21/2020 3:27:59 PM          Loss Reasons Key                  Loss Reasons Key                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047661           .mp4        Complete Care   Complete Care         No Information Available   LSO LMN                           LSO LMN                               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0047662           .mp4        Complete Care   Complete Care         No Information Available   LSO LMN                           LSO LMN                               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047663           .mp4        Complete Care   Complete Care         No Information Available   LSO LMN - Copy                    LSO LMN - Copy                        Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0047664           .mp4        Complete Care   Complete Care         No Information Available   LSO LMN - Copy                    LSO LMN - Copy                        Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047665           .mp4        Complete Care   Complete Care         No Information Available   LSO Written Script                LSO Written Script                    Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047666           .mp4        Complete Care   Complete Care         No Information Available   LSO Written Script                LSO Written Script                    Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047669-0047691   .pdf        Complete Care   Complete Care      7/5/2019 3:36:01 PM           Marissa Hoover Salesforce AHC     Marissa Hoover Salesforce AHC         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Training Answers                  Training Answers
DFS RESP 0047695-0047794 .pdf          Complete Care   Complete Care      1/20/2020 3:21:34 PM          Megan Leclair Training            Megan Leclair Training                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Workbook                          Workbook
DFS RESP 0047795-0047909 .pdf          Complete Care   Complete Care      11/18/2020 5:34:33 PM         Michael Eastman - CA              Michael Eastman - CA                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Workbook                          Workbook
DFS RESP 0047910-0048011 .pdf          Complete Care   Complete Care      2/11/2020 5:29:48 PM          Missy Lynch- Training             Missy Lynch- Training                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Workbook                          Workbook
DFS RESP 0048029-0048144 .pdf          Complete Care   Complete Care      12/4/2020 6:36:55 PM          Montana Fulkerson - CA            Montana Fulkerson - CA                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Training Workbook                 Training Workbook
DFS RESP 0048146-0048175 .docx         Complete Care   Complete Care      7/23/2020 8:26:00 PM          Narrative Specialist Workbook -   Narrative Specialist Workbook -       Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Short                             Short
DFS RESP 0048176-0048276 .pdf          Complete Care   Complete Care      5/18/2020 10:45:29 PM         Nina Correa Training workbook     Nina Correa Training workbook         Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0048277           .mp4        Complete Care   Complete Care         No Information Available   NP MTD                            New Patients Month to Date            Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                                                          Widgit
DFS RESP 0048278           .mp4        Complete Care   Complete Care         No Information Available   NP Today                          New Patients Today Report             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048280           .mp4        Complete Care   Complete Care         No Information Available   Office RC- RL Dash                Office Report Cards- RL Dash          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0048281-0048292 .pdf          Complete Care   Complete Care      12/31/2018 12:10:10 AM        officebasics                  Office Basics Powerpoint                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048294         .mp4          Complete Care   Complete Care         No Information Available   p1                            Font Desk Monthly QC Report               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                      Card part 1
DFS RESP 0048295           .mp4        Complete Care   Complete Care         No Information Available   p2                            Font Desk Monthly QC Report               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                      Card part 2
DFS RESP 0048312           .mp4        Complete Care   Complete Care         No Information Available   pi attny ref                  pi attny ref                              Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048321           .mp4        Complete Care   Complete Care         No Information Available   PM-1 Log in to vericle        PM-1 Log in to vericle                    Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048322-0048324   .docx       Complete Care   Complete Care      4/11/2018 8:22:00 PM          POS Transportation charges    POS Transportation charges                Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048325           .mp4        Complete Care   Complete Care         No Information Available   Post Settlement Actions       Post Settlement Actions                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048335           .pdf        Complete Care   Complete Care      8/6/2019 7:11:25 PM           Previous Records and Requests Previous Records and Requests             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        - Coversheet                  - Coversheet
DFS RESP 0048336           .mp4        Complete Care   Complete Care         No Information Available   Procedure Note Salesforce     Procedure Note Salesforce                 Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048340           .mp4        Complete Care   Complete Care         No Information Available   pts by stage                  pts by stage                              Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048341           .pdf        Complete Care   Complete Care      4/11/2018 5:32:55 PM          PVA instructions              PVA instructions                          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4




                                                                                                                               Page 9
                                   Case 6:20-cv-01240-WWB-EJK Document 114-3
                                                                       Privilege Log
                                                                                     Filed 04/22/21 Page 11 of 11 PageID 3289


          Bates            Extension     Custodian     Recipient of the             Doc Date                   Title/Description                 Subject Matter           Purpose for which   Degree of                    Privilege              Response Number
                                                        Information/                                                                                                       Document was     Confidentiality
                                                          Document                                                                                                            Prepared
DFS RESP 0048342           .pdf        Complete Care   Complete Care      2/7/2020 2:27:38 PM           Q1 2020 Goals East               Q1 2020 Goals East                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048343-0048359   .pptx       Complete Care   Complete Care      4/14/2020 11:04:58 AM         Q1 PM Slides                     Q1 PM Slides                         Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048360           .pdf        Complete Care   Complete Care      1/13/2020 4:55:44 PM          Q1Goals                          Q1Goals                              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048361           .docx       Complete Care   Complete Care      1/13/2020 9:40:00 PM          Q4 Stat Goals                    Q4 Stat Goals                        Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048362           .docx       Complete Care   Complete Care      10/23/2019 7:33:09 PM         Q4 Stat Goals                    Q4 Stat Goals                        Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048363           .docx       Complete Care   Complete Care      10/23/2019 7:43:00 PM         Q4 Stat Goals                    Q4 Stat Goals                        Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048364           .docx       Complete Care   Complete Care      10/23/2019 7:33:09 PM         Q4 Stat Goals                    Q4 Stat Goals                        Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048366           .mp4        Complete Care   Complete Care         No Information Available   records req                      records req                          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048367-0048385   .csv        Complete Care   Complete Care         No Information Available   Recruiting background check      Recruiting background check         Background       Confidential    Personnel PII (e.g. SSN)          1st RFP to Ott &
                                                                                                        Goodhire Hiring results          Goodhire Hiring results               Checks                                                           Scheuplein No. 10

DFS RESP 0048394           .mp4        Complete Care   Complete Care         No Information Available   rof info missing                 rof info missing                     Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048396           .mp4        Complete Care   Complete Care         No Information Available   ROF SR                           ROF SR                               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048397           .mp4        Complete Care   Complete Care         No Information Available   ROFs MTD w enrollment            ROFs MTD w enrollment                Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048398           .mp4        Complete Care   Complete Care         No Information Available   ROM Monthly Task Dashboard       ROM Monthly Task Dashboard           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0048404           .mp4        Complete Care   Complete Care         No Information Available   Scheduling a follow up with NP Scheduling a follow up with NP         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0048405           .mp4        Complete Care   Complete Care         No Information Available   Scheduling a Follow Up with      Scheduling a Follow Up with          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Procedure                        Procedure
DFS RESP 0048406           .mp4        Complete Care   Complete Care         No Information Available   Scheduling and Logging Post      Scheduling and Logging Post          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Op Appointments                  Op Appointments
DFS RESP 0048407           .wav        Complete Care   Complete Care         No Information Available   Scheduling Call 1                Scheduling Call 1                    Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0048413           .mp4        Complete Care   Complete Care         No Information Available   Telemedicine Chiro Reporting     Telemedicine Chiro Reporting         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0048414-0048446   .pptx       Complete Care   Complete Care      7/30/2019 4:33:54 PM          Time Management                  Time Management                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048447           .MP4        Complete Care   Complete Care         No Information Available   Times 1 Viewing Horizontal       Times 1 Viewing Horizontal           Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048448           .MP4        Complete Care   Complete Care         No Information Available   Times 1 Viewing Vertical         Times 1 Viewing Vertical             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048449-0048451   .docx       Complete Care   Complete Care      10/25/2019 6:08:00 PM         TOC                              TOC                                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048452           .mp4        Complete Care   Complete Care         No Information Available   tp by pt type                    tp by pt type                        Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048453           .mp4        Complete Care   Complete Care         No Information Available   TP last week                     TP last week                         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048479-0048485   .docx       Complete Care   Complete Care      1/18/2018 9:48:00 PM          Training manual- narratives      Training manual- narratives          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048486-0048505   .pdf        Complete Care   Complete Care      9/24/2019 8:24:27 PM          Training Packet                  Training Packet                      Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0048696-0048713   .docx       Complete Care   Complete Care      12/29/2018 6:13:29 PM         Updated Training Checklist       Updated Training Checklist           Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048714-0048733   .docx       Complete Care   Complete Care      7/25/2019 7:08:06 PM          Updated Training Checklist (4)   Updated Training Checklist (4)       Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0048734-0048916 .pdf          Complete Care   Complete Care      8/9/2017 4:53:03 PM           Vericle Manual                   Vericle Manual                       Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048917         .mp4          Complete Care   Complete Care         No Information Available   Vibration Plate                  Vibration Plate                      Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0048943         .mp4          Complete Care   Complete Care         No Information Available   what nees updates in SF post     what nees updates in SF post         Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        payment plan                     payment plan
DFS RESP 0048944           .mp4        Complete Care   Complete Care         No Information Available   What to update after note        What to update after note            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048946           .mp4        Complete Care   Complete Care         No Information Available   WIN_20181119_13_47_07_Pro        WIN_20181119_13_47_07_Pro            Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4

DFS RESP 0048975           .webm       Complete Care   Complete Care         No Information Available   Wobble                           Wobble Chair Exercise                Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4




                                                                                                                              Page 10
